           Case 3:20-cv-00101-RCJ-WGC Document 44 Filed 07/02/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   GREG ADDINGTON
     Nevada State Bar No. 6875
 3   Assistant United States Attorney
     Bruce R. Thompson U.S. Courthouse 7 Fed. Bldg.
 4   400 South Virginia Street, Suite 900
     Reno, Nevada 89501
 5   (775) 784-5438
     Greg.Addington@usdoj.gov
 6
     RICHARD E. ZUCKERMAN
 7   Principal Deputy Assistant General, Tax Division
     BORIS KUKSO
 8   Trial Attorney, Tax Division
     U.S. Department of Justice
 9   P.O. Box 683 – Ben Franklin Station
     Washington, D.C. 20044-
10   (202) 353-1857
     Boris.Kukso@usdoj.gov
11   Counsel for Federal Agency Defendants

12   JOHN BLAIR FISHWICK MARTIN
     Trial Attorney, Constitutional Tort Staff
13   Torts Branch, Civil Division
     U.S. Department of Justice
14   Ben Franklin Station, P.O. Box 7146
     Washington, D.C. 20044
15   T: (202) 616-4492; F: (202) 616-4314
     John.B.Martin@usdoj.gov
16   Counsel for Defendants United States of America and Lanny Breuer

17                                     UNITED STATES DISTRICT COURT

18                                         DISTRICT OF NEVADA

19   TIMOTHY L. BLIXSETH,                                   3:20-cv-101-RCJ-WGC

20                        Plaintiff,                        ORDER GRANTING STIPULATION AND
                                                            REQUEST TO EXTEND DATE FOR
21          v.                                              FEDERAL DEFENDANTS TO FILE
                                                            REPLY BRIEFS REGARDING
22   INTERNAL REVENUE SERVICE, et al.,                      RESPECTIVE MOTIONS TO DISMISS
                                                            (##30, 34, 35)
23                        Defendants.                        (First Request)

24                                                          Current Date: July 6, 2020
                                                            New Date: July 20, 2020
                                                        1
           Case 3:20-cv-00101-RCJ-WGC Document 44 Filed 07/02/20 Page 2 of 3



 1          It is hereby agreed and stipulated by all parties, through their respective counsel, that the due

 2   date for the defendants to file their respective reply briefs regarding their motions to dismiss (## 30, 34,

 3   35) may be extended to July 20, 2020. This is the first request to extend the due date for the defendants’

 4   reply briefs regarding the referenced motions. It is requested the Court approve the requested extension

 5   of time based on the following:

 6          1. Plaintiff Blixseth filed his first amended complaint (#3) on April 10, 2020. The amended

 7   complaint asserts claims against multiple federal agencies and one former federal official (defendant

 8   Breuer).

 9          2. On June 15, 2020, the defendant federal agencies filed their joint motion (#30) to dismiss the

10   claims alleged against them. Plaintiff Blixseth filed his response (#39) to the motion on June 29, 2020.

11          3. On June 15, 2020, defendant Breuer filed his motion (#34) to dismiss the claims alleged

12   against him. Plaintiff Blixseth filed his response (#37) to the motion on June 29, 2020.

13          4. On June 15, 2020, following a Notice of Substitution (#32) defendant United States filed its

14   motion (#35) to dismiss the claims for which it was substituted as defendant. Plaintiff Blixseth filed his

15   response (#38) to the motion on June 29, 2020.

16          5. In accordance with the ordinary briefing schedule, the reply briefs regarding the three

17   motions to dismiss described above would be due July 6, 2020. The requested extension of time would

18   yield a deadline of July 20, 2020.

19          6. The two-week extension of time is requested due to the combined effects of the July 4

20   holiday, pre-scheduled leave away from the office for one or more government counsel, and the work

21   restrictions imposed as a result of the current public health environment.

22

23          //

24

                                                          2
           Case 3:20-cv-00101-RCJ-WGC Document 44 Filed 07/02/20 Page 3 of 3



 1          Based on the foregoing, the parties request the Court approve the stipulation and the proposed

 2   extension of time to July 20, 2020, for the filing of defendants’ replies regarding the three motions to

 3   dismiss (## 30, 34, 35).

 4
       /s/ Richard D. Williamson _______                          /s/ Greg Addington      _______
 5   RICHARD D. WILLIAMSON, ESQ.                                GREG ADDINGTON
     Counsel for Plaintiff                                      Assistant United States Attorney
 6                                                              Counsel for Agency Defendants

 7     /s/ John Doubek     _______                              _/s/ Boris Kukso_______________
     JOHN DOUBEK, ESQ.                                          BORIS KUKSO
 8   Counsel for Plaintiff                                      Trial Attorney, Tax Division
                                                                Counsel for Agency Defendants
 9

10                                                              _/s/ John Blair Fishwick Martin_____
                                                                JOHN BLAIR FISHWICK MARTIN
11                                                              Trial Attorney, Civil Division
                                                                Counsel for Defendant Breuer and
12                                                                      Defendant United States

13
                                              IT IS SO ORDERED
14

15   Date; July 2, 2020.

16                                                       ____________________________________
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24


                                                        3
